                                                                       Case 2:16-cv-02879-APG-NJK Document 25
                                                                                                           26 Filed 04/22/20
                                                                                                                    04/23/20 Page 1 of 2



                                                                 ARIEL E. STERN, ESQ.
                                                             1   Nevada Bar No. 8276
                                                                 HOLLY E. WALKER, ESQ.
                                                             2   Nevada Bar No. 14295
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: ariel.stern@akerman.com
                                                                 Email: holly.walker@akerman.com
                                                             6
                                                                 Attorneys for plaintiffs Bank of America, N.A.
                                                             7   and Federal National Mortgage Association
                                                             8
                                                                                                    UNITED STATES DISTRICT COURT
                                                             9
                                                                                                         DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11     BANK OF AMERICA, N.A.; and FEDERAL                 Case No.: 2:16-cv-02879-APG-NJK
                                                                   NATIONAL MORTGAGE ASSOCIATION,
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13                         Plaintiff,
                                                                                                                      MOTION TO REMOVE ATTORNEY
                                                                   v.                                                 FROM ELECTRONIC SERVICE LIST
                                                            14

                                                            15     CHATEAU VERSAILLES CONDOMINIUM
                                                                   UNIT-OWNERS’ ASSOCIATION, INC.; and
                                                            16     NEVADA ASSOCIATION SERVICES, INC.,
                                                            17
                                                                                       Defendants.
                                                            18

                                                            19   TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            20                PLEASE TAKE NOTICE that Bank of America, N.A. and Federal National Mortgage
                                                            21   Association provide notice that Tenesa S. Powell, Esq. is no longer associated with the law firm of
                                                            22   Akerman LLP.
                                                            23   ///
                                                            24   ///
                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28   ///


                                                                 52817514;1
                                                                      Case 2:16-cv-02879-APG-NJK Document 25
                                                                                                          26 Filed 04/22/20
                                                                                                                   04/23/20 Page 2 of 2




                                                             1                Akerman LLP continues to serve as counsel for Bank of America, N.A. and Federal National

                                                             2   Mortgage Association in this action. All items, including, but not limited to, pleadings, papers,

                                                             3   correspondence, documents and future notices in this action should continue to be directed to Ariel E.

                                                             4   Stern, Esq. and Holly E. Walker, Esq.

                                                             5                DATED April 22, 2020.

                                                             6
                                                                                                                AKERMAN LLP
                                                             7

                                                             8                                                  /s/ Holly E. Walker, Esq.
                                                                                                                ARIEL E. STERN, ESQ.
                                                             9                                                  Nevada Bar No. 8276
                                                                                                                HOLLY E. WALKER, ESQ.
                                                            10                                                  Nevada Bar No. 14295
                                                                                                                1635 Village Center Circle, Suite 200
                                                                                                                Las Vegas, Nevada 89134
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                                Attorneys for plaintiffs Bank of America, N.A. and
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                                Federal National Mortgage Association
AKERMAN LLP




                                                            13

                                                            14

                                                            15                                             COURT APPROVAL

                                                            16                IT IS SO ORDERED.

                                                            17
                                                                                   April 23, 2020
                                                                              Date:______________
                                                            18
                                                                                                                       ___________________________________
                                                            19                                                         UNITED STATES MAGISTRATE JUDGE
                                                                                                                       Case No.: 2:16-cv-02879-APG-NJK
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28


                                                                 52817514;1
